DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 12/23/2020, are acknowledged.  Claims 1, 3-14 and 16-21 are pending.   Claims 18-21 are pending.
Newly submitted claim 6, 18 and 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They are directed to a method of providing a mucolytic expectorant agent to a subject comprising administering to the subject the composition of claim 1.   The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practice with another materially different composition much less another a mucolytic expectorant agent.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6, 18 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Applicant argues that claims 1-4, 6 and 8-16 are patentable over Timmins because it “does not teach or suggest a dry powder composition of ambroxol.” Reply at page 9.  The argument is based on the assertion that “Timmins generally concerns isotope enhanced ambroxol, not ambroxol itself, i.e., non-isotope enhanced.”  Id. The argument is not persuasive because the broadest reasonable interpretation of ambroxol would include isotope enhanced ambroxol, absent evidence to contrary.   Applicant also asserts that the process steps of claims 10-12 differ from those described in Timmins because “only the particles of ambroxol are micronized/spray dried till the claimed particle size is obtained and then they are mixed with suitable excipients and dispersants able to act as flowability enhancers and carriers.” Reply at page 10.   The argument is not persuasive because the claims are open-ended, which means the included steps are as well.  For instance, nothing in claims 10 and 11, precludes the addition of something other than ambroxol and/or hydrochlorides during the micronizing and spray-drying, just as nothing precludes a pharmaceutically acceptable excipient in the spray freeze drying step of claim 12.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the amount of Ambroxol and/or hydroxides thereof per dosage unit is from 1 to 14.9 mg. "  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5, 7-9, 20 and 21 are indefinite insofar as they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-4 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmins et al. (US 2019/0269806).
Regarding claim 1, Timmins et al. is directed to isotope enhance ambroxol.  See Title.  Timmins et al. teaches that compositions comprising the ambroxol “can be formed into dry powder inhalants.”  Para. [0039].  The mean particle diameter of the powder preferably “fall[s] within the range of about 0.01 to 20 µm . . . and particularly about 1 to 5 µm.”  Para. [0040].    Further, “it is preferable that particle having a size of about 25 µm or more account for not more than about 5% of the particles, and preferably , 1% or less to maximize delivery into the lungs.”   Although this does not expressly teach “wherein at least 85% of said particle of Ambroxol in the composition has a geometrical diameter between 3 and 5 µm”, it would have been prima facie obvious to one of ordinary skill in the art to optimize the ingredients of the composition in order to achieve the best means for achieving a desired result.  Notably, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  In this instance, the disclosure would suggest that it at least 99% of particles be less than 25 µm, and since the particle size ranging from 1 to 5 µm is preferred, it would follow that 99% of the particles would be 1 to 5 µm.    Regarding dosage amounts, Timmins teaches that “[t]he amount of active ingredient which is administered to a human patient preferably ranges from about 0.05 mg/kg to about 25 mg/kg, about 0.1 mg/kg to about 10 mg/kg, about 0.25 mg/kg to about 7.5 mg/kg., See Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claim 3  Timmins et al. also teaches the incorporation of excipients and dispersants.  See para. [0042].
	 Regarding claim 4, Timmins et al. discloses magnesium stearate.  
Regarding claim 8, Timmins et al. teaches a “dry powder inhaler such as a metered-dose inhaler” and “capsules.”  See paras. [0039] and [0034].
Regarding claim 9, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claims, as amended, still do not patentably distinguish the claimed invention from the prior art.  
Regarding claim 10, Timmins et al. teaches jet mills, which reads on “air jet grinding.”  See para. [0042].   
Regarding claims 11 and 14, Timmins et al. teaches the drying-pulverization method using water and lower alcohol like ethanol and excipients.  See para. [0042].
Regarding claim 12, Timmins et al. also teaches lyophilization.  See para. [0042].
prima facie obvious to one of ordinary skill in the art that the disclose would apply to the preparation capsules disclosed in Timmins et al. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmins et al. (US 2019/0269806) as applied to claims 1, 3-4 and 8-14 above, and further in view of Gibbin et al. (US 2011/0048420).
Teachings of Timmins et al. are discussed above. 
Timmins et al. does not teach a blister or capsule made of aluminum (current claims 7 and 16).
Gibbins et al. relates to an inhaler comprising a plurality of blister pockets each containing a dose medication for inhalation.  See Abstract.  The blisters are made of aluminium.  See para. [0012].  The dose may be hermetically sealed.  See para. [0008].  Gibbins et al. also discloses ambroxol.  See para. [0071].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Timmins et al. and Gibbins et al.  In this instance, the rationale to combine the references would be a matter of combining prior art elements according to known methods to yield predictable results.   As an initial matter, both references belong to the same field of endeavor, inhalable powder composition and method of preparing and/or administering the same. Here, a skilled artisan could have combined the elements as claimed by known methods and each element, in combination, would be expected to . 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618